

 
ALLION HEALTHCARE, INC.
1998 STOCK OPTION PLAN
 
I.   PURPOSES OF THE PLAN
 
This 1998 Stock Option Plan is intended to promote the interests of Allion
Healthcare, Inc., a Delaware corporation, by providing a method whereby eligible
individuals who provide valuable services to the Corporation (or any Parent or
Subsidiary) may be offered incentives and rewards which will encourage them to
acquire a proprietary interest, or otherwise increase their proprietary
interest, in the Corporation and continue to render services to the Corporation
(or any Parent or Subsidiary).
 
I.   DEFINITIONS
 
For the purposes of this Plan, the following definitions shall be in effect:
 
A.   Board shall mean the Corporation's Board of Directors.
 
B.   Code shall mean the Internal Revenue Code of 1986, as amended.
 
C.   Committee shall mean a committee of two (2) or more Board members appointed
by the Board to exercise one or more administrative functions under the Plan.
 
D.   Common Stock shall mean the Corporation's common stock.
 
E.   Corporate Transaction shall mean either of the following
shareholder-approved transactions to which the Corporation is a party:
 
(i)    a merger or consolidation in which more than fifty percent (50%) of the
Corporation's outstanding voting stock is transferred to a person or persons
different from those who held the stock immediately prior to such transaction,
or
 
(ii)    the sale, transfer or other disposition of all or substantially all of
the Corporation's assets in complete liquidation or dissolution of the
Corporation.
 
F.   Corporation shall mean Allion Healthcare, Inc., a Delaware corporation.
 
G.   Employee shall mean an individual who is in the employ of the Corporation
or any Parent or Subsidiary, subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.
 

--------------------------------------------------------------------------------


H.   Exchange Act shall mean the Securities Exchange Act of 1934, as amended.
 
I.   Exercise Date shall mean the date on which the Corporation shall have
received written notice of the option exercise.
 
J.   Fair Market Value per share of Common Stock on any relevant date under the
Plan shall be the value determined in accordance with the following provisions:
 
(i)    If the Common Stock is not at the time listed or admitted to trading on
any Stock Exchange but is traded on the NASDAQ National Market System, the Fair
Market Value shall be the mean between the highest bid and lowest asked prices
(or, if such information is available the closing selling price) per share of
Common Stock on the date in question, as such prices are reported by the
National Association of Securities Dealers through the NASDAQ National Market
System or any successor system. If there is no reported bid and asked prices (or
closing selling price) for the Common Stock on the date in question, then the
Fair Market Value shall be the mean between the highest bid price and lowest
asked price (or the closing selling price) on the last preceding date for which
such quotations exist.
 
(ii)    If the Common Stock is at the time listed or admitted to trading on any
Stock Exchange, then the Fair Market Value shall be the closing selling price
per share of Common Stock on the date in question on the Stock Exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange. If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotations exist.
 
(iii)    If the Common Stock is at the time neither listed nor admitted to
trading on any Stock Exchange nor traded on the NASDAQ National Market System,
then such Fair Market Value shall be determined by the Plan Administrator after
taking into account such factors as the Plan Administrator shall deem
appropriate.
 
 K.   Incentive Option shall mean a stock option which satisfies the
requirements of Code Section 422.
 
2

--------------------------------------------------------------------------------


 L.   Non-Statutory Option shall mean a stock option not intended to meet the
requirements of Code Section 422.
 
M.   Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
N.   Permanent Disability shall have the meaning assigned to such term in Code
Section 22(e)(3).
 
O.   Plan shall mean the Corporation's 1994 Stock Option Plan, as set forth in
this document.
 
P.   Plan Administrator shall mean either the Board or the Committee, to the
extent the Committee is at the time responsible for the administration of the
Plan in accordance with Article III.
 
Q.   Service shall mean the provision of services to the Corporation or any
Parent or Subsidiary by an individual in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
contractor.
 
R.   Stock Exchange shall mean either the American Stock Exchange or the New
York Stock Exchange.
 
S.   Subsidiary shall mean each corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
such corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
T.   10% Shareholder shall mean the owner of stock (as determined under Code
Section 424(d)) possessing ten percent (10%) or more of the total combined
voting power of all classes of stock of the Corporation.
 
3

--------------------------------------------------------------------------------


II.   ADMINISTRATION OF THE PLAN
 
A.   The Plan shall be administered by the Board. However, any or all
administrative functions otherwise exercisable by the Board may be delegated to
the Committee. Members of the Committee shall serve for such period of time as
the Board may determine and shall be subject to removal by the Board at any
time. The Board may also at any time terminate the functions of the Committee
and reassume all powers and authority previously delegated to the Committee.
 
B.   The Plan Administrator shall have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for proper administration of the Plan and to make such
determinations under, and issue such interpretations of, the Plan and any
outstanding options as it may deem necessary or advisable. Decisions of the Plan
Administrator shall be final and binding on all parties who have an interest in
the Plan or any outstanding option.
 
III.   ELIGIBILITY FOR OPTION GRANTS
 
A.   The persons eligible to receive option grants under the Plan are as
follows.
 
(i)    Employees;
 
(ii)    non-employee members of the Board or the non-employee members of the
board of directors of any Parent or Subsidiary; and
 
(iii)    consultants and other independent contractors who provide valuable
services to the Corporation (or any Parent or Subsidiary).
 
B.   The Plan Administrator shall have full authority to determine which
eligible individuals are to receive option grants under the Plan, the number of
shares to be covered by each such grant, the status of the granted option as
either an Incentive Option or a Non-Statutory Option, the time or times at which
each option is to become exercisable, the vesting schedule (if any) applicable
to the option shares and the maximum term for which the option is to remain
outstanding.
 
IV.   STOCK SUBJECT TO THE PLAN
 
A.   The stock issuable under the Plan shall be shares of the Corporation's
authorized but unissued or reacquired Common Stock. The maximum number of shares
which may be issued over the term of the Plan shall not
exceed                                shares, subject to adjustment from time to
time in accordance with the provisions of this Article V.
 
B.   Shares subject to outstanding options shall be available for subsequent
option grants under the Plan to the extent (i) the options expire or terminate
for any reason prior to exercise in full or (ii) the options are cancelled in
accordance with the cancellation-re grant provisions of Article IX of the Plan.
All shares issued under the Plan, whether or not those shares are subsequently
repurchased by the Corporation pursuant to its repurchase rights under the Plan,
shall reduce on a share-for-share basis the number of shares of Common Stock
available for subsequent option grants.
 
4

--------------------------------------------------------------------------------


C.   In the event any change is made to the Common Stock issuable under the Plan
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation's receipt of consideration, appropriate
adjustments shall be made to (i) the maximum number and/or class of securities
issuable under the Plan and (ii) the number and/or class of securities and the
exercise price per share in effect under each outstanding option in order to
prevent the dilution or enlargement of benefits thereunder. The adjustments
determined by the Plan Administrator shall be final, binding and conclusive.
 
V.   TERMS AND CONDITIONS OF OPTIONS
 
Options granted pursuant to the Plan shall be authorized by action of the Plan
Administrator and may, at the Plan Administrator's discretion, be either
Incentive Options or Non-Statutory Options. Each granted option shall be
evidenced by one or more instruments in the form approved by the Plan
Administrator, provided, however, that each such instrument shall comply with
the terms and conditions specified below. Each instrument evidencing an
Incentive Option shall, in addition, be subject to the applicable provisions of
Article VII.
 
A.   Exercise Price.
 
1.   The exercise price per share shall be fixed by the Plan Administrator. In
no event, however, shall the exercise price per share be less than eighty-five
percent (85%) of the Fair Market Value per share of Common Stock on the date of
the option grant.
 
2.   The exercise price shall become immediately due upon exercise of the option
and shall, subject to the provisions of Article X and the agreement evidencing
the grant, be payable in cash or check made payable to the Corporation. Should
the Corporation's outstanding Common Stock be registered under Section 12(g) of
the Exchange Act at the time the option is exercised, then the exercise price
may also be paid as follows:
 
(i)    in shares of Common Stock held by the optionee for the requisite period
necessary to avoid a charge to the Corporation's earnings for financial
reporting purposes and valued at Fair Market Value on the Exercise Date; or
 
(ii)    through a special sale and remittance procedure pursuant to which the
optionee shall concurrently provide irrevocable written instructions (a) to a
Corporation-designated brokerage firm to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased shares plus all applicable Federal and
state income and employment taxes required to be withheld by the Corporation by
reason of such purchase and (b) to the Corporation to deliver the certificates
for the purchased shares directly to such brokerage firm in order to complete
the sale transaction.
 
5

--------------------------------------------------------------------------------


Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.
 
A.   Term and Exercise of Options.   Each option granted under the Plan shall be
exercisable at such time or times, during such period, and for such number of
shares as shall be determined by the Plan Administrator and set forth in the
stock option agreement However, no option shall have a term in excess of ten
(10) years measured from the grant date. The option shall be exercisable during
the optionee's lifetime only by the optionee and shall not be assignable or
transferable other than by will or by the laws of descent and distribution
following the optionee's death.
 
B.   Effect of Termination of Service.
 
1.   Except to the extent otherwise provided pursuant to subsection C.2 below,
the following provisions shall govern the exercise period applicable to any
options held by the optionee at the time of cessation of Service or death:
 
(a)   Should the optionee cease to remain in Service for any reason other than
death or Permanent Disability, then the period during which each outstanding
option held by such optionee is to remain exercisable shall be limited to the
three (3)-month period following the date of such cessation of Service.
 
(b)   Should such Service terminate by reason of Permanent Disability, then the
period during which each outstanding option held by the optionee is to remain
exercisable shall be limited to the twelve (12)-month period following the date
of such cessation of Service.
 
(c)   Should the optionee die while holding one or more outstanding options,
then the period during which each such option is to remain exercisable shall be
limited to the twelve (12)-month period following the date of the optionee’s
death. During such limited period, the option may be exercised by the personal
representative of the optionee’s estate or by the person or personas to whom the
option is transferred pursuant to the optionee's will or in accordance with the
laws of descent and distribution.
 
6

--------------------------------------------------------------------------------


(d)   Under no circumstances, however, shall any such option be exercisable
after the specified expiration date of the option term.
 
(e)   During the applicable limited post-Service exercise period, no option may
be exercised in the aggregate for more than the number of vested shares for
which the option is exercisable on the date of the optionee’s cessation of
Service. Upon the expiration of such limited exercise period or (if earlier)
upon the expiration of the option term, the option shall terminate and cease to
be exercisable for any vested shares for which the option has not been
exercised. However, the option shall, immediately upon the optionee's cessation
of Service, terminate and cease to be outstanding with respect to any option
shares for which the option is not at that time exercisable or in which the
optionee is not otherwise at that time vested.
 
1.   The Plan Administrator shall have full power and authority to extend the
period of time for which the option is to remain exercisable following the
optionee’s cessation of Service or death from the limited period in effect under
subsection C.1 of this Article VI to such greater period of time as the Plan
Administrator shall deem appropriate; provided, that in no event shall such
option be exercisable after the specified expiration date of the option term.
 
B.   Shareholder Rights.   An optionee shall have no shareholder rights with
respect to the shares subject to the option until such individual shall have
exercised the option and paid the exercise price.
 
C.   Unvested Shares.   The Plan Administrator shall have the discretion to
authorize the issuance of unvested shares of Common Stock under the Plan. Should
the optionee cease Service while holding such unvested shares, the Corporation
shall have the right to repurchase, at the exercise price paid per share, all or
(at the discretion of the Corporation and with the consent of the optionee) any
of those unvested shares. The terms and conditions upon which such repurchase
right shall be exercisable (including the period and procedure for exercise and
the appropriate vesting schedule for the purchased shares) shall be established
by the Plan Administrator and set forth in the agreement evidencing such
repurchase right. All outstanding repurchase rights under the Plan shall
terminate automatically upon the occurrence of any Corporate Transaction, except
to the extent the repurchase rights are expressly assigned to the successor
corporation (or parent thereof) in connection with the Corporate Transaction.
 
D.   First Refusal Rights.   Until such time as the Corporation's outstanding
shares of Common Stock are first registered under Section 12(g) of the Exchange
Act, the Corporation shall have the right of first refusal with respect to any
proposed sale or other disposition by the optionee (or any successor in interest
by reason of purchase, ,gift or other transfer) of any shares of Common Stock
issued under the Plan. Such right of first refusal shall be exercisable in
accordance with the terms and conditions established by the Plan Administrator
and set forth in the agreement evidencing such right.
 
 
7

--------------------------------------------------------------------------------


II.   INCENTIVE OPTIONS
 
The terms and conditions specified below shall be applicable to all Incentive
Options granted under the Plan. Except as modified by the provisions of this
Article VII, all the provisions of the Plan shall be applicable to Incentive
Options. Incentive Options may only be granted to individuals who are Employees.
Options which are specifically designated as Non-Statutory shall not be subject
to such terms and conditions.
 
A.   Exercise Price.   The exercise price per share of the Common Stock subject
to an Incentive Option shall in no event be less than one hundred percent (100%)
of Fair Market Value on the date of grant. If the individual to whom an
Incentive Option is granted is a 10% Shareholder, then the exercise price per
share shall not be less than one hundred ten percent (110%) of the Fair Market
Value per share of Common Stock on the grant date.
 
B.   Dollar Limitation.   The aggregate Fair Market Value of the Common Stock
(determined as of the respective date or dates of grant) for which one (1) or
more options granted to any Employee under this Plan (or any other option plan
of the Corporation or any Parent or Subsidiary) may for the first time become
exercisable as Incentive Options during any one (1) calendar year shall not
exceed the sum of One Hundred Thousand Dollars ($100,000). To the extent the
Employee holds two (2) or more such options which become exercisable for the
first time in the same calendar year, the foregoing limitation on the
excercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted. Should the applicable One
Hundred Thousand Dollar ($100,000) limitation in fact be exceeded in any
calendar year, then the option shall nevertheless become exercisable for the
excess number of shares in such calendar year as a Non-Statutory Option.
 
C.   10% Shareholder.   If any individual to whom an Incentive Option is granted
is a 10% Shareholder, then the option term shall not exceed five (5) years
measured from the grant date.
 
8

--------------------------------------------------------------------------------


II .   CORPORATE TRANSACTION
 
A.   Upon the occurrence of a Corporate Transaction, the exercisability of each
option outstanding under the Plan shall automatically accelerate so that each
such option shall, immediately prior to the specified effective date for the
Corporate Transaction, become fully exercisable with respect to the total number
of shares of Common Stock at the time subject to such option and may be
exercised for all or any portion of such shares. However, an outstanding option
shall not so accelerate if and to the extent: (i) such option is, in connection
with the Corporate Transaction, to be assumed by the successor corporation or
parent thereof or replaced with a comparable option to purchase shares of the
capital stock of the successor corporation or parent thereof, (ii) such option
is to be replaced by a comparable cash incentive program of the successor
corporation based on the option spread at the time of the Corporate Transaction,
or (iii) the acceleration of such option is subject to other limitations imposed
by the Plan Administrator at the time of grant. The determination of
comparability under clause (i) or (ii) above shall be made by the Plan
Administrator, and its determination shall be final, binding and conclusive.
 
B.   Each outstanding option which is assumed in connection with a Corporate
Transaction or is otherwise to remain outstanding shall be appropriately
adjusted, immediately after such Corporate Transaction, to apply and pertain to
the number and class of securities which would have been issuable to the
optionee in the consummation of such Corporate Transaction, had the option been
exercised immediately prior to such Corporate Transaction. Appropriate
adjustments shall also be made to (i) the exercise price payable per share,
provided the aggregate exercise price payable for such securities shall remain
the same, and (ii) the class and number of securities available for issuance
under the Plan following the consummation of such Corporate Transaction.
 
C.   The grant of options under this Plan shall in no way affect the right of
the Corporation to adjust, reclassify, reorganize or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.
 
III.   CANCELLATION AND RE GRANT OF OPTIONS
 
The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected option holders, the cancellation
of any or all outstanding options under the Plan and to grant in substitution
therefor new options under the Plan covering the same or different numbers of
shares of Common Stock but with an exercise price per share not less than (i)
one hundred percent (l00%) of the Fair Market Value per share of Common Stock on
the new grant date in the case of a grant of an Incentive Option, (ii) one
hundred ten percent (110%) of such Fair Market Value in the case of an Incentive
Option grant to a 10% Shareholder or (iii) eighty-five percent (85%) of such
Fair Market Value in the case of all other grants.
 
9

--------------------------------------------------------------------------------


I .   LOANS
 
A.   The Plan Administrator may assist any optionee in the exercise of one or
more options granted to the optionee by:
 
(i)    authorizing the extension of a loan from the Corporation to the optionee,
or
 
(ii)    permitting the optionee to pay the exercise price in installments over a
period of years.
 
B.   The terms of any loan or installment method of payment (including the
interest rate and terms of repayment) shall be established by the Plan
Administrator in its sole discretion. Loans or installment payments may be
authorized with or without security or collateral. However, any loan made to a
consultant or other non-employee advisor must be secured by property other than
the purchased shares of Common Stock. In all events, the maximum credit
available to each optionee may not exceed the sum of (i) the aggregate exercise
price payable far the purchased shares plus (ii) any Federal and state income
and employment tax liability incurred by the optionee in connection with such
exercise.
 
C.   The Plan. Administrator may, in its absolute discretion, determine that one
or more loans extended under this Article X shall be subject to forgiveness by
the Corporation in whole or in part upon such terms and conditions as the Plan
Administrator may in its discretion deem appropriate.
 
II.   NO EMPLOYMENT OR SERVICE RIGHTS
 
Nothing in the Plan shall confer upon the optionee any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary)
or of the optionee, which rights are hereby expressly reserved by each, to
terminate the optionee's Service at any time for any reason, with or without
cause.
 
I.   AMENDMENT OF THE PLAN
 
A.   The Board shall have complete and exclusive power and authority to amend or
modify the Plan in any or all respects whatsoever. However, no such amendment or
modification shall, without the consent of the holders, adversely affect their
rights and obligations under their outstanding options. In addition, the Board
shall not, without the approval of the Corporation’s shareholders, (i) increase
the maximum number of shares issuable under the Plan, except for permissible
adjustments under Article V, (ii) materially modify the eligibility requirements
for option grants or (iii) otherwise materially increase the benefits accruing
to option holders.
 
B.   Options may be granted under this Plan to purchase shares of Common Stock
in excess of the number of shares then available for issuance under the Plan,
provided an amendment sufficiently increasing the number of shares of Common
Stock available for issuance under the Plan is approved by the Corporation's
shareholders within twelve (12) months after the date the excess grants are
first made.
 
10

--------------------------------------------------------------------------------


II.   EFFECTIVE DATE AND TERM OF PLAN
 
A.   The Plan shall become effective when adopted by the Board, but no option
granted under the Plan shall become exercisable unless and until the Plan shall
have been approved by the Corporation's shareholders. If such shareholder
approval is not obtained within twelve (12) months after the date of the Board's
adoption of the Plan, then all options previously granted under the Plan shall
terminate and no further options shall be granted. Subject to such limitation,
the Plan Administrator may grant options under the Plan at any time after the
effective date and before the date fixed herein for termination of the Plan.
 
B.   Unless sooner terminated in accordance with Article VIII, the Plan shall
terminate upon the earlier of (i) the expiration of the ten (10) year period
measured from the date the Plan is adopted by the Board or (ii) the date on
which all shares available for issuance under the Plan shall have been issued
pursuant to the exercise of options granted under the Plan. Upon such plan
termination, each option and unvested share issuance outstanding under the Plan
shall continue to have force and effect in accordance with the provisions of the
agreements evidencing that option or share issuance.
 
III.   USE OF PROCEEDS
 
Any cash proceeds received by the Corporation from the sale of shares pursuant
to options granted under the Plan shall be used for general corporate purposes.
 
I.   WITHHOLDING
 
The Corporation's obligation to deliver shares upon the exercise of any options
granted under the Plan shall be subject to the satisfaction by the optionee of
all applicable Federal and state income and employment tax withholding
requirements.
 
I.   REGULATORY APPROVALS
 
The implementation of the Plan, the granting of any option hereunder, and the
issuance of Common Stock upon the exercise of any option shall be subject to the
Corporation's procurement of all approvals and permits required by regulatory
authorities having jurisdiction over the Plan, the options granted under it and
the Common Stock issued pursuant to it.

11

--------------------------------------------------------------------------------

